Citation Nr: 1614816	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a prostate disorder/benign prostatic hyperplasia (BPH).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1979 to September 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, this matter was remanded for additional development (by a Veterans Law Judge other than the one undersigned).  The case is now assigned to the undersigned.  [A November 2014 rating decision granted service connection for headaches (an issue also remanded by the Board in July 2014), and that matter is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).]

The July 2014 Board remand also referred to the Agency of Original Jurisdiction (AOJ) for appropriate action the matter of the rating for right inguinal herniorrhaphy with residual scarring.  A November 2014 VA memo notes this matter, but the record does not reflect any action on the matter.  Accordingly, the matter is again referred to the AOJ for appropriate action.


FINDING OF FACT

A prostate disability/BPH was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that the Veteran's BPH is related to his service.


CONCLUSION OF LAW

Service connection for a prostate disorder) (BPH) is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  By correspondence dated in February 2007, VA notified the Veteran of the evidence and information needed to substantiate and complete his claim, the information he was responsible for providing, the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  Pursuant to the Board's July 2014 remand, the RO arranged for a VA examination in October 2014.   The Board finds the report of examination to be adequate for rating purposes; the examiner expressed familiarity with the record/pertinent medical history, and conducted a thorough examination, noting all findings necessary for consideration of the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the July 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

A January 1989 STR notes the Veteran complained of right inguinal area pain; it was noted that his prostate was 15 grams and benign.  The Veteran alleges that he was told at that time that he has BPH.  In a September 1996 service separation report of medical history the Veteran denied frequent or painful urination.  On September 1996 service separation examination a prostate problem was not noted.  

In an October 1996 employee report of medical history, the Veteran denied having any urinary problems.

A November 1997 private treatment record notes the Veteran's prostate was smooth, firm, nontender, not enlarged.  In a December 1997 report of medical history, he noted frequent or painful urination.  Prostate-specific antigen (PSA) testing in January 1999 and November 2001 was interpreted as normal.  An August 2005 (postservice) treatment record from a service facility notes that there was no prostate enlargement or tenderness.   The record shows that BPH was first diagnosed in November 2005.  

On October 2014 VA examination, the Veteran stated that he experienced minimal and infrequent urinary dribbling in service but that the problem worsened in the last few years, as he currently experiences near daily urinary dribbling, decreased urinary stream strength, and urinary frequency and urgency.  He stated that BPH was diagnosed by VA in 2010.  The examiner observed that the January 1989 STR notation of a benign prostate does not reflect that the Veteran had a prostate disorder in service, and that the STRs do not show that any symptoms, diagnosis, or treatment for BPH in service.  He opined that it is less likely that the Veteran's BPH is related to his service "in any way."

It is not in dispute that the Veteran has BPH.  However, a prostate disability was not manifested in service, and on service separation examination the veteran denied having symptoms associated with BPH (e.g., frequent or painful urination).  His service separation examination did not find related problems.  A prostate disorder was not diagnosed until November 2005.  In that regard the Board notes the notation in service of a benign prostate that weighed 15 grams; however, the October 2014 VA examiner, a physician, reviewed the record and determined that such does not indicate that the Veteran had a prostate condition in service.  In fact, postservice testing continued to reveal a normal prostate until November 2005.

There is nothing in the record to suggest that the Veteran's prostate disability is, or may be, related to his service.  The Board notes that (particularly when there is no evidence of a related disease, injury, or event in service) a lengthy intervening period between service and the initial postservice manifestation of the disability for which service connection is sought is of itself a factor for consideration against the claim.  

The Veteran's own assertions that his prostate disability is related to service are not competent evidence in the matter. The etiology of this disability is a medical question beyond the scope of his lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He has not presented any competent (medical opinion/textual) evidence to support his theory that his prostate disability is/may be related to service.  

The preponderance of the evidence establishes that the Veteran's prostate disability became manifest after, and is not related to, his service.  Therefore, the preponderance of the evidence is against this claim.  The appeal in this matter must be denied.


ORDER

Service connection for a prostate disability (BPH) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


